Darrell Hickman, Justice, concurring. I think I agree with the majority opinion, but its holding is not clear to me. I fear it will not be clear to the probate and circuit judges. At an administrative hearing, it was determined that the guardian would have to reimburse the medicaid program for $48,000.00 in benefits received. That ruling was appealed to the circuit court. Not liking that decision, the guardian petitioned the probate court to, in effect, shield the $30,000.00 CD from any circuit court order. The general statement that the probate court has exclusive jurisdiction in guardianships is, of course, true, but it does not answer the question presented in this case. A probate court cannot interfere with the jurisdiction of another court. In this case, the circuit court has jurisdiction over the central question — whether the existence of the CD renders the ward ineligible for medicaid benefits. I would find the probate court order in error. I think the majority does also, insofar as it would take from the circuit court the right to decide whether this $30,000.00 must be surrendered under federal regulations. Glaze, J., joins the concurrence.